March 10, 2015.




                               JUDGMENT

                The Fourteenth Court of Appeals
                       ALPHONSO MORRIS, Appellant

NO. 14-13-01090-CR                       V.

                      THE STATE OF TEXAS, Appellee


                    ________________________________

       This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED. We further order
appellant pay all costs expended in the appeal. We further order this decision
certified below for observance.